 

Exhibit 10.1

 

WARRANT AMENDMENT

 

This Amendment of Warrants (the “Amendment”) is entered into as of September 18,
2015 by and between Semler Scientific, Inc., a Delaware corporation (the
“Company”), and those holders of outstanding warrants to purchase shares of its
common stock named on the signature page hereto (the “Warrantholders”).

 

W I T N E S S E T H

 

WHEREAS, the Company has issued to the Warrantholders those warrants, now
exercisable for common stock of the Company in accordance with their terms, as
set forth on Exhibit A hereto (the “Warrants”);

 

WHEREAS, the Warrants currently expire on such dates as set forth on Exhibit A
hereto, and the Company and the Warrantholders desire to amend each of the
Warrants as set forth herein to amend the expiration dates as provided on
Exhibit A hereto;

 

WHEREAS, the terms of the Warrants provide that such Warrants may only be
amended by a written instrument referencing such Warrant and signed by the
Company and the holders of Warrants representing not less than a majority of the
Shares issuable upon exercise of any and all outstanding Warrants, which
majority does not need to include the consent of the holder of such Warrant.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the receipt and sufficiency of which is hereby acknowledged, parties
hereto agree as follows:

 

A G R E E D

 

1.           Section 8(a) of each of the Warrants is hereby amended and
restated, in its entirety, to read as follows:

 

“(a)        5:00 p.m., Pacific time, on July 31, 2023.”

 

2.           This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the conflicts of law
provisions of the State of Delaware, or of any other state. This Amendment may
not be altered, amended or modified in any way except by written consent of the
Company and the Warrantholder; provided, however, that each of the Warrants
shall continue to be amendable pursuant to its terms. Waiver of any term or
provision of this Amendment or forbearance to enforce any term or provision by
either party shall not constitute a waiver as to any subsequent breach or
failure of the same term or provision or a waiver of any other term or provision
of this Amendment. Except as amended hereby, each of the Warrants shall remain
in full force and effect. This Amendment may be executed in counterparts, each
of which shall be declared an original, but all of which together shall
constitute one and the same instrument.

 

  

 

 

IN WITNESS WHEREOF, this Amendment of Warrants is executed effective as of the
date first written above.

 

  SEMLER SCIENTIFIC, INC.         By: /s/ Daniel E. Conger

 

  Name Daniel E. Conger         Title: VP, Finance

 

  WARRANTHOLDERS       Douglas Murphy Chutorian       /s/ Douglas
Murphy-Chutorian       Gregory S. Garfield       /s/ Gregory S. Garfield      
Dennis Rosenberg       /s/ Dennis Rosenberg

 

  

 

 

EXHIBIT A

 

Warrantholder   # of shares of SMLR
common stock
subject to Warrant   Current
Expiration
Date   Amended
Expiration
Date               Douglas Murphy-Chutorian   16,390   July 31, 2016   July 31,
2023               Douglas Murphy-Chutorian   22,517   July 31, 2016   July 31,
2023               Douglas Murphy-Chutorian   29,890   July 31, 2016   July 31,
2023               Douglas Murphy-Chutorian   65,542   July 31, 2016   July 31,
2023               Douglas Murphy-Chutorian   60,000   July 31, 2016   July 31,
2023               Douglas Murphy-Chutorian   16,875   June 30, 2023   July 31,
2023               Douglas Murphy-Chutorian   25,000   June 30, 2022   July 31,
2023               Gregory S. Garfield   12,000   July 31, 2016   July 31, 2023
              Dennis Rosenberg   40,000   July 31, 2016   July 31, 2023

 



  

 